NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MARTRICIA J. CHAPMAN,
Petitioner,
V.
UNITED STATES POSTAL SERVICE, _
Respondent. '
2011-3066
Petition for review of the Merit Sys_tems Protecti0n
B0ard in case n0. AT0752100423-I-1.
ON MOTION
ORDER
Martricia J. Chapman moves for leave to proceed in
forma pauperis
Up0n consideration thereof
IT ls 0RDERED TH_AT:
The motion is granted

CHAPMAN V. USPS
FEB 2 8 2011
Date
2
FoR THE CoURT
/s/ J an Horba1y
Jan Horba1y
C1erk '
cc: Martricia J. Chapman, Esq.
Jeanne E. Davidson, Es
S21
‘1- FlLED
u.s. confer oF APP
me FE0EnAL cFn'i;iJsl'rFoR
FEB 26 2011
1AuHoasA1v
cum